UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2285



JERRY L. GENT,

                                              Plaintiff - Appellant,

          versus


RADFORD UNIVERSITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-98-33-L)


Submitted:   November 5, 1998          Decided:     November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry L. Gent, Appellant Pro Se. William Eugene Thro, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Gent appeals the district court’s order granting the De-

fendant’s motion to dismiss under Fed. R. Civ. P. 12(b)(6) and dis-

missing his complaint filed under the Rehabilitation Act of 1973,

29 U.S.C.A. §§ 701-797b (West 1985 & Supp. 1998), the Americans

with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101-12213 (West

1995), and Title VI of the Civil Rights Act of 1964, 42 U.S.C. §

2000d (1994). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Gent v. Radford Univ., No. CA-98-

33-L (W.D. Va. Aug. 18, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2